UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7304



In Re:   LEROY BOONE,

                                                          Petitioner.




          On Petition for Writ of Mandamus.    (CR-90-149)


Submitted:   November 21, 2002            Decided:   December 3, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Leroy Boone, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Leroy Boone petitions for a writ of mandamus.                    He seeks an

order compelling the district court to order the government to

prove the court had subject matter jurisdiction to convict him.

      Mandamus relief is available only when the petitioner has a

clear right to the relief sought.            See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).                Further, mandamus is a

drastic     remedy    and   should     only     be   used      in    extraordinary

circumstances.       See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                     See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

      The   relief   sought   by     Boone    is   not   available      by     way   of

mandamus.    Accordingly, we deny the petition for writ of mandamus.

We   dispense   with   oral   argument       because     the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                    PETITION DENIED




                                        2